Title: Abigail Adams to Thomas Boylston Adams, 13 [December] 1800
From: Adams, Abigail
To: Adams, Thomas Boylston


				
					Washington Novbr [December] 13. 1800
				
				Well My dear son S Carolin has behaved as Your Father always Said She would. the concequence to us personally, is that We retire from public Life: for myself and family I have few regreets; at My

age and with my bodily infirmities I shall be happier at Quincy. neither my habits, or My Education or inclinations, have led Me to an expensive stile of living; So on that score I have little to mourn over; if I did not rise with Dignity, I can at least fall with ease; which is the more difficult task— I Wish Your Fathers circumstances were not So limited, and circumscribed as they must be, because he cannot indulge himself in those improvements upon his Farm which his inclination leads him too, and which would serve to amuse him, and contribute to his Health; I feel not any resentment against those who are comeing into power, and only wish the future administration of the Government may be as productive of the peace happiness and prosperity of the Nation as the two former ones have made it— I leave to time the unfolding of a drama. I leave to posterity to reflect upon the times past—and I leave them Characters to contemplate upon.— my own intention is to return to Quincy as soon as I conveniently can; I presume in the Month of Jan’ry the peice of linnen I orderd, need not be sent here. the other articles I wish to get, and you will oblige me by making an inquiry of Bringhurst or any other trusty coachmaker whether they have any well made new Coachee by them, or could get one ready in a few weeks. it must be strong well built Such a one as I have now, only they shape them different. Bringhurst once Made me an excellent one, that was close all round with a coachmans Box, but this I should not require. I would chuse to have it open as the one I have with Glass Windows let Me also know the price, with one Brass harness for a pr Horses—
				You must write Me immediatly upon this subject. You wrote to William shaw inclosing me Some cotton. You may obtain what you want much nearer than N England, by giving the sample to mrs Kirkham— she can get it at a shop very near to her own, where I have often bought it, three threaded which is the strongest and best will be about 2 dollors pr pound—
				Gov’r Davie arrived Yesterday with the treaty. judge Elsworth was landed in England for the benifit of his Health the public curiosity will be soon Satisfied. Peace with France, a Revenue increased beyond any former Years—our prospects brightning upon every side What must be the thoughts, and the reflections, of those who calling themselves federalists, have placed their country in a situation full of dangers and perils—who have wantonly thrown away the blessing heaven seemd to have in reserve for them? the Defection of N york has been the Source. that defection was produced by the

intrigues of two Man; one of them Sowed the Seeds of discontent & division amongst the federilist, and the other Seazd […] lucky Moment of mounting into power upon the shoulders of Jefferson— the triumphs of the Jacobins is immoderate, and the federilists deserve it— it is an old and a just proverb, never hallo untill You are out of the woods So compleatly have they gulled one an other, by their southern promisses—they which have no more faith, when made to nothern Men, than Lovers vows—
				I have not heard from N York Since I wrote You last
				I am My Dear Thomas Your ever / affectionate Mother
				
					A Adams
				
			